136




            OFFICE    OF THE     ATTORNEY      GENERAL        OF TEXAS
                                    AUSTIN
GROVERSELLERS
*TTORNEIGSNLRAL




~~odable   Gibb Qilobrimt,   Presideat
&rionY turd   and YeobanSoal   Cal legs oi           Tu8m
COllSge BkCion,   tua*
mar   Yr.   Gil ahrirtr




                                                     tbr    ~peola’l   levee   t8s
                                                   iot  to pay naid lwndr)
                                                     la Burlomon County XXI- ’


                                          1861, addreosed       to Honorable
                              ller   of the Vnlrerni      ty of Texms, ap-
                                0, we held   that property       conveyed    to
                                or the ume and benefit         ni the ~nlter-
                                pt from 811 tuer-          Te thjnk this
                              to the quentiim      you mtmlt,       and that
                           IS exempt    from   the   payrent    of mid    tax
to t.he Rurles            ntj   Jmpror9Pl~t    nlstrlet      YO. 1.   Te en-
Clone herewith       II CODJ of Rafd opfnjon.

           Xo addition    to the authorjtier   cited   In the  8hore
opinion,  we 0~11 your attention     to an o~inlm    wrgtten by the
Ctwrt of Cjrll  Appeals in the ease of Lowr        Colorado River
Authority  v. Chemical Bank & Trust Company, 18R 6. ‘1. (2)
401, In shlch the Court of Clril      Appeal I held that the Lower
Colnraln  River Authority     was exempt from the pawent      of all
tnxea on Its property    r?-ich  Is used for xorenment.al     pur-
poses.
lmor8blr         Glbb   Gllohri~t    -   page   2




                 Thl8   1K)?nln~,   Ootober     31rt.,   the    Supreme Court lf-
firred     the    fudpnent    of’ the Court af Civil           Appea111.

           It Id tbemfere    our opinion that the Aglaul tural
& Yeo b 8nlrCellem
                8I     lo lampt tr a m  tb o p a ymmt o fta x 0
                                                              to
                                                               0
tie Burlooom Oomtl Improbmetat     Dlmtrlet   )lo+ 1.